IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1456
                               Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM JOHN BLANCHARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Taylor County, Dustria A. Relph,

Judge.



      Defendant challenges his conviction for possession of more than five grams

of methamphetamine with intent to deliver. AFFIRMED.



      Daniel M. Northfield, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

         William Blanchard challenges his conviction for possession of more than

five grams of methamphetamine with intent to deliver, in violation of Iowa Code

section 124.401(1)(b)(7) (2017). On appeal, Blanchard contends his plea was not

knowingly and voluntarily made due to the ineffective assistance of plea counsel.

First, plea counsel failed to provide Blanchard with correct information regarding

the sentence for the offense to which Blanchard pleaded guilty.         Specifically,

counsel incorrectly advised Blanchard he would be eligible to receive a deferred

judgment or suspended sentence. Second, plea counsel was ineffective in failing

to request a continuance of the plea hearing when it was revealed during the plea

hearing that counsel had provided incorrect sentencing information.

         To establish a claim of ineffective assistance of counsel, Blanchard must

show “(1) his trial counsel failed to perform an essential duty, and (2) this failure

resulted in prejudice.” State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). The

defendant must prove both elements by a preponderance of the evidence. See

State v. Madsen, 813 N.W.2d 714, 723 (Iowa 2012). The failure to prove either

element is fatal to the claim. See State v. Graves, 668 N.W.2d 860, 869 (Iowa

2003).

         The plea transcript establishes Blanchard’s guilty plea was knowing and

voluntary. During the plea colloquy, it became apparent Blanchard’s counsel had

provided Blanchard with incorrect information regarding the sentence.           The

misinformation was promptly and definitively corrected by the district court during

the plea colloquy. The district court informed Blanchard he would be required to

go to prison for this offense and there would be a mandatory minimum sentence
                                        3


prior to being eligible for parole. The district court allowed Blanchard to discuss

the issue with his counsel off the record. When the parties came back on the

record, Blanchard’s counsel stated he advised Blanchard if “he needed a couple

of weeks” to think about proceeding with the guilty plea, the matter could be

continued. Blanchard declined the additional time and decided to proceed with

plea and sentencing. The district court advised Blanchard again of the required

sentence and made sure Blanchard understood the same. The district court found

Blanchard’s guilty plea was knowing and voluntary and accepted the plea. The

record defeats Blanchard’s claim. See State v. Nosa, 738 N.W.2d 658, 661 (Iowa

Ct. App. 2007) (“The relevant record thus contains and consists of Nosa’s own

assertion that no promises or inducements led to his guilty plea, and thus his bare

allegation to the contrary neither meets a minimum threshold of credibility nor

overcomes the presumption the record truly reflects the facts.”); see also Wise v.

State, 708 N.W.2d 66, 70–71 (Iowa 2006) (stating district court could have

summarily dismissed application for postconviction relief where applicant’s

allegation directly contradicted the overwhelming record).

      Regardless, Blanchard has not established constitutional prejudice. To

establish constitutional prejudice, Blanchard is required to prove that “but for

counsel’s ineffective assistance, he . . . would not have pleaded guilty and would

have insisted on going to trial.” Diaz v. State, 896 N.W.2d 723, 728 (Iowa 2017).

Blanchard does not allege he would have insisted upon trial had his counsel

provided him with the correct information. Instead, Blanchard claims he was

prejudiced “as he had to make a quick decision on whether to proceed [with the
                                            4


plea].” Even if this were true, this allegation is insufficient to establish constitutional

prejudice and an entitlement to relief.

       We affirm Blanchard’s conviction.

       AFFIRMED.